PCIJ_B_17_GrecoBulgarianCommunities_LNC_NA_1930-07-31_ANX_02_NA_NA_FR.txt. 42 AVIS CONSULTATIF N° 17
ANNEXE 2
I. — PIÈCES TRANSMISES PAR LE SECRÉTARIAT DE LA SOCIÉTÉ DES NATIONS :

Convention entre la Grèce et la Bulgarie, relative à l'émigra-
tion réciproque (Neuilly-sur-Seine, 27 novembre 1919).

Règlement sur l’émigration réciproque et volontaire des minorités
grecques et bulgares (Athènes, 6 mars 1922).

Extraits des procès-verbaux de la cinquante-huitième Session du
Conseil de la Société des Nations (7me séance, 16 janvier 1930).

Lettre du président de la Commission mixte d’émigration gréco-
turque au Secrétaire général de la Société des Nations (5 mars 1930).

Annexe :
Décisions prises par la Commission mixte gréco-turque et se
rapportant aux communautés :
Décision XVIII (4 avril 1924).
» XIX (> » » ).
» XXIII (27 mai » ).
» XLV (26 juillet 1928).

Lettre du président de la Commission mixte d’émigration gréco-
bulgare au Secrétaire général de la Société des Nations (6 mars
1930).

Lettre du Secrétaire général de la Société des Nations au Greffier
de la Cour (17 mars 1930).

II. — EXTRAITS DES PROCES-VERBAUX DE LA COMMISSION MIXTE ET DE SES
| SOUS-COMMISSIONS.

(Transmis soit par le Secrétariat de la Société des Nations, soit
par le Gouvernement bulgare ou le Gouvernement hellénique, soit
par la Commission mixte. — Outre ces extraits, cette dernière a
fait parvenir à la Cour la série complète de ses procès-verbaux.)

Séances de la Commission : Transmis par:
N° 48 (Décision 33 B. 2) S. d. N. C.M. Grèce
» 81 C. M.
» 86 C. M.
» 88 C. M.
» 93 (avec annexes) C. M.
» 95 C. M.
» 96 C. M.
» 142 (Décision 108 L. 1) S. d. N. C. M. Grèce
» 148 S. d. N. C. M.
» 150 S. d.N.
» 187 (Décision 153 L. 2) S. d. N. C. M.
» 235
» 283 (Décision 427 G. 86) Bulg.
» 283 ( » 483 G.. 86 bis) Bulg.
» 286 ( » 432 G. 87) | S.d.N. C.M. Bulg.
» 287 ( » 433 G. 88) Bulg.
» 287 ( » 439 G. 88 bis) Bulg.
» 290 ( » 444 G. 6) S. 4. N. C. M. Grèce
» 304 ( » 515 L. 8) S. d. N. C. M.
» 334 ( » 674 G. 221) Bulg.
» 334 ( » » » 222) Bulg.
» 336 ( » » » 222 bis) Bulg
43 AVIS CONSULTATIF N° 17
Séances de la Commission : Transmis par:
N° 357 (Décision 797 L. 9) S. d. N. C. M.
» 367 (- » 817 L. ro) S.d.N. C. M.
» 374 S. d. N.
» 381 S. d. N. C. M.
» 382 S. d. N. C. M.
» 385 (Décision 843 B. 78) S. d. N. C. M.
» 415 (Interprétation de la
Décision 5. 87) Bulg.
» 432 (avec annexes) S. d. N.
» 436 ( » » ) S. d. N.
» 438 Bulg.
» 476 (Décision 1027 G. 366) Bulg.
» 492 ( » ' 1088 G. 390) Bulg.
» 504 ~ $.d.N
» 505 S.d.N
» 506 S.d.N
» 519 S. d. N
» 525 S. d. N.
» 535 Grèce
Séances des sous-commissions :
N° I 4 S.d.N
695 S. d. N
710 S.d.N
711 S. d. N
» ITT 345 S. d. N. .
» IV 5264 Bulg.
527 @ Bulg.
Décision (Naméche ) de
février 1930 Buig.
» VI 208 © S.d.N.
219 S.d. N.
» VIT Annexe à Décision 367 ; C. M.
III. — Prices TRANSMISES PAR LE PRESIDENT DE LA COMMISSION MIXTE :

Lettre du président de la Commission mixte d’émigration gréco-
bulgare au Greffier de la Cour (6 mars 1930).

Exposé des circonstances de fait et de droit ayant donné naissance
au désir de la Commission mixte d'obtenir l'avis de la Cour (4 mars

1930).
Série de volumes des décisions de la Commission mixte :
Vol. I A — E.
‘» II F—G.
» III H — Z.
Exposé sur la mission et les travaux de la Commission mixte (mai
1929).

Interprétation de l’article 12 de la Convention, mémoire du comman-
dant de Roover (6 juin 1921).
Mémoires nos 1, 2, 3 et 4:

1. Interprétation de l’article 12 de la Convention gréco-bulgare
6 juin 1921). -

2. Mémoire relatif au sort des biens abandonnés par les Bulgares
en Thrace orientale ou par les Turcs dans les nouveaux terri-
toires bulgares (21 septembre 1921). |

3. La restitution des propriétés immobilières aux réfugiés bulgares
et le droit pour ceux-ci de se prévaloir éventuellement du
Traité des Minorités (22 décembre 1921).
44 AVIS CONSULTATIF N° 17

4. Mémoire relatif au droit des émigrants à l'évaluation de leurs
biens par la Commission mixte en connexité avec le droit
d’expropriation des gouvernements (12 avril 1923).

Rapport du commandant de Roover sur sa mission en Bulgarie
(23 février 1922).

Nouvelle méthode de travail (18 octobre 1926).

Dossier contenant divers formulaires {1 A, 2 A, 3 A, 1 B, 2 B,
3 B, 4, 5).

IV. — PIÈCES TRANSMISES PAR LE GOUVERNEMENT BULGARE :

Exposé du Gouvernement bulgare (12 mars 1930).
Observations du Gouvernement bulgare (17 avril 1930).

Annexes :

Note sur la jurisprudence bulgare et sur le droit canonique
orthodoxe.

Extrait de: Droit canonique orthodoxe (1904), par le Dr Nico-
dime Milas, évêque de Dalmatie et d'Istrie.

Protocole signé à Genève le 29 septembre 1924 entre le repré-
sentant du Gouvernement hellénique et le président du Conseil de
la Société des Nations.

Idem, avec le ministre des Affaires étrangères de Bulgarie.

Constatations des membres de la Commission mixte nommés par
le Conseil de la Société des Nations, relatives à la situation des
émigrants en Grèce et en Bulgarie (2 mars 1925).

Enquéte sur les événements de Tarlis (1924).

Documents concernant le caractére de la communauté religieuse
de Varna:

Message du Patriarche de Constantinople de l’an 1865, concernant
la nomination de l'évêque Ioachim de Varna, adressé aux chrétiens
orthodoxes de Varna, par lequel ces derniers sont priés de vou-
loir bien recevoir l’évêque, de lui obéir, etc. Ce message est rédigé
en bulgare et en grec.

Copie de la lettre, datée le 28 février 1867, adressée par le méme
évêque au Patriarche de Constantinople, par laquelle l'évêque se
plaint que de go villages entrant dans son diocése, une dizaine
à peine avec population grecque lui sont soumis.

Lettre du ‘même métropolite Ioachim, datée du 3 avril 1866,
adressée à la population de Baltchik et Mangalia, par laquelle il
se plaint qu’on ne le paie pas — écrite en bulgare et en grec.

Lettre du même métropolite, datée du 16 mars 1865, adressée à
la population de Baltchik, écrite en bulgare et en grec, concernant
la révocation d’un prêtre et la nomination d’un autre.

Documents concernant certaines églises sises à Plovdiv (Philippo-
poli) : |

Photographies (deux) des pages 11 et 12 du codex de la Métro-
polie de Plovdiv, sub 14, datant de février 1783, concernant le
règlement des comptes pour la construction de l'église Sainte-
Marina.

Le codex est signé par les notables de Plovdiv, dans leur majorité
bulgares, et approuvé par l'évêque Cyrillus.

Photographie de trois feuilles’ de collecte du 15 mars 1837,
concernant la construction de l’église Sainte-Paraskeva, d’où on voit
que les donateurs, sauf deux exceptions, sont des Bulgares et que
parmi les donateurs figurent des villages purement bulgares (Avra-
dala [Koprivchtiza], Dervent, Adjar).
45 AVIS CONSULTATIF N° 17

Documents concernant le monastère de Saint-Vratch, sis au nord
du village de Kouklen, et celui de Batchkovo, arrondissement de
Stanimaka. (Région de Plovdiv.)

Une partie de la façade principale de l'église du couvent de

Saint-Vratch.

La même façade agrandie, où on voit clairement les inscriptions
bulgares. .

Photographie d’une plaque en marbre rédigée en bulgare, de
1606, certifiant la construction de la fontaine du monastère.

Sept photographies de livres saints du même monastère rédigés
en bulgare, datant du XIVme siècle, sauf un dé l'an 1695, se
trouvant à la Bibliothèque nationale de Plovdiv.

Extrait-traduction du chapitre 24 des statuts (Typicon) pour la
fondation et l'administration du couvent de Batchkovo, dont

. Poriginal se trouve à la Bibliothèque de l’Université de Bucarest
(Roumanie).

Extrait-traduction de l'Histoire des Bulgares, par Const. Iretchek,
chap. XXIX.

Liasse de sept lettres (en traduction) écrites par Naiden Guéroff,
de Philippopoli (Plovdiv), ou adressées à lui et se trouvant dans
les archives de ce dernier, édition en deux volumes de l’Académie
des Sciences à Sofia.

Extrait de cinq exemplaires du manuscrit de Constantin Moura-
venoff, écrit en 1870, qui se trouve à la Bibliothèque nationale de
Sofia.

Procès-verbaux noS 526 a et 527 a de la Sous-Commission
Namèche. | .

Gazette officielle bulgare, 23 juin 1922 (Règlement de la Com-
mission mixte).

Gazette officielle bulgare, 2 mai 1928 (loi portant ratification de
Vaccord Molloff-Caphandaris).

V. -— PIÈCES TRANSMISES PAR LE GOUVERNEMENT HELLÉNIQUE :

Mémoire du Gouvernement hellénique (10 mars 1930).

Annexes :

Projet d’accord relatif à l’émigration réciproque dans les Balkans,
soumis le 24 octobre 1919 à la Commission des nouveaux États et
de la protection des minorités par M. N. Politis, ministre des
Affaires étrangères de Grèce.

Interpellation de M. Karandzoulof à la séance du 22 mars 1927.

Communiqué du ministère des Affaires étrangères de Bulgarie
sur un appel du Comité national macédonien.

Extraits du Times (14 et 18 avril 1927).

Extraits du journal Macédoine, de Sofia, organe du Comité
révolutionnaire macédonien (18 et 20 avril 1927}.

Observations du Gouvernement hellénique (23 avril 1930).

‘Annexe:

Lettre de la délégation hellénique à la Commission mixte d’émi-
gration gréco-bulgare (14 février 1930).

Quatre lettres de l’agent diplomatique bulgare à Constantinople
adressées & Sa Sainteté le Patriarche cecuménique.
Lettre sub n° 43 du 13/25 janvier 18go.
» » » 278 du 6 mars I891.
» » » 1059 du 13/25 août 1891.
» » ww» 2224 du 9/21 octobre 1896.
46

AVIS CONSULTATIF N° 17
Titres de propriétés :

a) Titre de propriété sub n° o482 en date du 28 mars 1884, au
nom de la communauté religieuse grecque de Philippopoli (avec
traduction en français).

b) Titre de propriété sub n° 1 du 3 janvier 1903 au nom de la
communauté religieuse grecque de Bourgas, représentée par le
métropolite -d'Anchialos, Mgt Vassilios, et Kyriazi Thanassof
(avec traduction en français). |

Un reçu de paiement d'impôt sub n° 49917 délivré par l'agent
percepteur Thodoroff au nom de la communauté religieuse de Varna
(avec traduction en français).

Procès-verbaux sténographiés de la 2rme session du Sobranié, où, à
la page 1187, se trouve le discours de M. Bouroff, ministre des Affaires
étrangères de Bulgarie.

Trois numéros du journal bulgare Makedonia (nos 1080, ro81 et
1082, du 22, du 23 et du 26 mai 1930), contenant trois articles de
M. Roumenoff.

Copie authentique d'un jugement du Tribunal civil de Varna,
sub n° 237, en date du 4 octobre 1879.

Déclaration en original, en date du 12 mars 1884, concernant la
délimitation des biens cédés par la communauté de Varna a S. A. le
prince de Bulgarie.

Pian de paiement du 8 décembre 1922.

Accord Molloff-Caphandaris du g décembre 1927.

Rapport de la Commission d’enquéte sur les incidents de frontière
entre la Bulgarie et la Gréce (Genéve, 1925).
